The Honorable Thomas D. Wynne Prosecuting Attorney Thirteenth Judicial District Dallas County Courthouse Fordyce, Arkansas  71742
Dear Mr. Wynne:
This is in response to Deputy Prosecuting Attorney Hamilton H. Singleton's request for an opinion concerning the legality of an arrest for driving while intoxicated under certain factual conditions outlined in the request.
Each of the individual questions posed in the request are the subject matter of current litigation.  It is my understanding that these issues are currently being briefed to the municipal court. It is the longstanding policy of this office, consonant with the separation of powers doctrine, to defer to the judiciary on matters which are the subject of current litigation.  Answers to these questions will be provided by court order.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.